UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-2409


PAMELA MELVIN,

                 Plaintiff – Appellant,

          v.

SOCIAL SECURITY ADMINISTRATION; UNITED STATES OF AMERICA,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern.  Louise W. Flanagan,
Chief District Judge. (5:09-cv-00235-FL)


Submitted:   July 29, 2011                   Decided:    August 9, 2011


Before MOTZ and     WYNN,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Pamela Melvin, Appellant Pro Se. Edward D. Gray, Assistant
United States Attorney, Raleigh, North Carolina; Marian Ashley
Harder, Cassia W. Parson, SOCIAL SECURITY ADMINISTRATION,
Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Pamela      Melvin    appeals    the     district    court’s      order

adopting    the     recommendation      of     the    magistrate      judge    and

dismissing her complaint.           We have reviewed the record and find

no reversible error.             Accordingly, we affirm for the reasons

stated     by     the    district     court.          Melvin     v.   SSA,      No.

5:09-cv-00235-FL (E.D.N.C. Oct. 20, 2010). *                   We deny Melvin’s

motion to reconsider our denial of her motions to unseal and

compel, as well as her motion for stay.                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                        AFFIRMED




     *
       Contrary to Melvin’s assertion on appeal, the district
court permitted her Privacy Act claims to proceed, despite the
district court’s dismissal of Claims One through Three of
Melvin’s complaint.



                                        2